Citation Nr: 1139628	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-39 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to special monthly compensation (SMC) based on loss of use of Muscle Group XVII, to include loss of use of both buttocks.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1963 to January 1965, and from November 1990 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  

The Board notes that, in an August 2011 written brief, the Veteran's accredited representative stated that the issue of entitlement to service connection for loss of use of muscle group XVII was on appeal.  Service connection for that disability was granted by the RO in November 2007; therefore, it is no longer on appeal.  


FINDINGS OF FACT

1.  The competent clinical evidence of record reflects that the Veteran does not have severe damage by disease or injury to muscle group XVII. 

2.  The competent clinical evidence of record reflects that the Veteran does not require assistance to maintain postural stability. 


CONCLUSION OF LAW

The criteria for SMC based on loss of use of both buttocks have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350, 4.63 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  


Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence to the Veteran in November 2006, VA informed the Veteran of what evidence was required to substantiate a claim for SMC, and of his and VA's respective duties for obtaining evidence.  The correspondence also notified the Veteran that a disability rating and effective date would be assigned, in the event of award of the benefit(s) sought, as required by the Court in Dingess/Hartman.  The correspondence was deficient in that it did not specifically provide the Veteran with the criteria for entitlement to SMC under 38 U.S.C.A. § 1114(k) for loss of use of both buttocks.  

As discussed below, the Board finds that the Veteran has not been prejudiced by the notice defect as the record demonstrates that he had actual knowledge in this regard. See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The pertinent criteria were provided to the Veteran in the June 2007 rating decision.  The Veteran was again advised of the criteria in the November 2007 Statement of the Case (SOC).  The Board also notes that the Veteran is represented in his appeal and that the representative's February 2008 statement includes the pertinent criteria, indicating actual knowledge.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").  Based on the foregoing the Board finds that, as the record reflects that the Veteran had actual knowledge of the applicable law governing his claim and that a remand for additional VCAA notice is not warranted. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). 

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains VA treatment and examination records, and the statements of the Veteran and his wife in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record with regard to the Veteran's claim.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to attempt to obtain.  

A VA examination and opinion with respect to the issue entitlement to special monthly compensation was obtained in May 2007.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is more than adequate, as the opinion is predicated on a review of the Veteran's claims file, an interview with the Veteran, and a clinical examination of the Veteran.  It considers the pertinent evidence of record, to include the statements of the Veteran with regard to his activities and abilities.  

The Veteran's accredited representative, in a February 2008 brief, argued that the examination was inadequate; however, as noted above, the Board finds that the examination was adequate.  The examiner provided rationale and an opinion as to the Veteran's ability to rise from a seated position, ability to rise from a squatted position, ability to maintain postural stability, and the level of damage to the Veteran's muscle group XVII, which are the necessary criteria for SMC(k).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria

Special monthly compensation is payable if the Veteran, as a result of service-connected disability, has suffered the loss of use of one foot, or both buttocks. 38 U.S.C.A. § 1114(k) (West 2002).  Specifically, regulation provides that loss of use of both buttocks "shall be deemed to exist when there is severe damage by disease or injury to muscle group XVII, bilateral, (diagnostic code 5317) and additional disability making it impossible for the disabled person, without assistance, to rise from a seated position and from a stooped position (fingers to toes position) and to maintain postural stability (the pelvis upon head of femur).  The assistance may be done by the person's own hands or arms, and, in the matter of postural stability, by a special appliance." 38 C.F.R. § 3.350(a)(3) (2011). Diagnostic code (DC) 5317 designates that muscle group XVII includes those muscles responsible for extension of the hip, abduction of the thigh, elevation of the opposite side of the pelvis, tension of the fascia lata and iliotibial (Maissat's) band, acting with muscle group XIV in postural support of the body steadying the pelvis upon the head of the femur and the condyles of the femur on the tibia.  Muscles listed as part of this group include the pelvic girdle group, including the gluteus maximus, the gluteus medius, and the gluteus minimus. 38 C.F.R. § 4.73 (DC 5317)(2011). Notably, 38 C.F.R. § 3.350 refers to the general muscle group XVII by referencing DC 5317, and does not segregate one kind of muscle (such as the gluteus maximus) from the general grouping as a prerequisite for entitlement to special monthly compensation. 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initially, the Board notes that the Veteran is service-connected for multiple sclerosis (MS) with loss of use of both feet, and the following disabilities due to MS: mood disorder, neurogenic bladder, right and left upper extremity weakness, bowel incontinence, right and left lower extremity weakness, left eye nystagmus, erectile dysfunction, and weakness of muscle group XVII.  He is also in receipt of SMC, subsection k for loss of use of creative organ, subsection l for loss of use of both feet, and subsection p. 

To warrant SMC for Muscle Group XVII, three conditions must be met: 1) there must be severe damage by disease or injury to muscle group XVII, bilateral, 2) the Veteran requires assistance to rise from a seated and stooped position, and 3) the Veteran requires assistance to maintain postural stability.  For the reasons noted below, the Board finds that SMC is not warranted.

Severe Damage

The Veteran is service connected for muscle group XVII, evaluated as non-compensable.  The Veteran underwent a VA examination in May 2007.  The record reflects that the Veteran reported that it was difficult to get in and out of a chair and that he needed to use his arms to push up out of a firm chair; with an easy chair, he needed to be pulled up.  It was noted that the Veteran walked six blocks, three times a week, and is able to play golf periodically.  The examiner observed the Veteran in the waiting room, and noted the Veteran using his hands and a cane to get up from a chair and stand.  There was no gait abnormality noted at that time.  When squatting, the Veteran could not get down to where his fingers would touch his toes.  The examiner noted that the Veteran's difficulty with squatting may be secondary to his lower leg problems and not to the buttocks area.  The examiner noted that the Veteran was able to stand and balance by himself and is able to maintain postural stability.  The examiner opined that there was "minimal weakness involving muscle group XVII.  There is not a severe injury."  The examiner further opined that it was less likely than not that there was severe involvement of muscle sclerosis involving the muscles in group XVII.  Thus, the evidence of record reflects that the Veteran does not meet criterion one necessary to warrant SMC for the buttocks.  The Board notes that both the Veteran and his spouse have provided statements as to the Veteran's disability.  While the Veteran is competent to report his difficulties, and his spouse is competent to report what she observes, the evidence of record does not reflect that either of them has the medical training or expertise necessary to make a finding as to which specific muscles are responsible for the Veteran's difficulties, especially considering that the Veteran has MS with numerous parts of the body affected.

For completeness purposes, the Board will address the other criteria necessary for SMC.  

Assistance to rise

Criterion two requires that the evidence reflects that the Veteran requires assistance to rise from a seated or stooped position.  As noted above, the Veteran has stated that he needs such assistance, and the May 2007 VA examiner observed the assistance necessary for the Veteran to get out of a chair.  Thus, the Board finds that the second criterion has been met.  

Assistance to maintain personal stability

Criterion three requires that the Veteran requires assistance to maintain postural stability.  As noted above, the May 2007 examiner noted that the Veteran was able to stand and balance by himself and is able to maintain postural stability.  The Veteran's accredited representative has argued that the Veteran is unable to walk without assistance.  In this regard, the Board notes that the Veteran has previously stated that he has "loss the use" of his legs and has "almost lost the use of my lower extremities" (See June and July 2005 statements).  The Veteran's spouse has stated that the Veteran "legs don't work".  The inability to walk without assistance is not a criterion required for SMC for the loss of both buttocks.  A necessary criterion is the inability to maintain postural stability without assistance.  Postural stability deals with whether the Veteran can keep his torso vertical over his legs.  In the present case, the clinical evidence reflects that the Veteran's inability to walk without assistance, is not due to postural instability.  The clinical evidence of record reflects that the Veteran is able to maintain postural stability without assistance.  Therefore, the third criterion has not been met.

Conclusion

The Veteran does not meet the criteria for SMC based on loss of both buttocks because the evidence of record reflects that he does not have severe damage to muscle group XVII and he does not require assistance to maintain postural stability.  As the preponderance of the evidence is against the claim, the benefit sought is not granted.  


ORDER

Entitlement to service connection for special monthly compensation (SMC) based on loss of use of muscle group XVII, to include loss of use of both buttocks is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


